Citation Nr: 1742504	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and her daughter.




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from November 1967 to August 1985.  He died in May 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, which denied service connection for the cause of the Veteran's death. 

In March 2012 the appellant and her daughter testified during a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

In an April 2016, decision the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the 
April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand dated in March 2017, the Court vacated the April 2016 Board decision and remanded the case to the Board for readjudication consistent with the Court's decision.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists lymphoma as the immediate cause of death, with earlier records showing this to be non-Hodgkin's lymphoma.   

2.  Though the Veteran was not service-connected for lymphoma at the time of his death, he is presumed to have been exposed to herbicides during his deployments to the Republic of Vietnam.  

3.  Lymphoma is presumed to have been incurred during active service, and caused or contributed to the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Specific to the appellant's claim, the list of diseases, which are covered by this presumption, includes non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to or had its onset in service.  As reflected in the appellant's April 2008 notice of disagreement and testimony at the March 2012 Travel Board hearing, she asserts that during service the Veteran was exposed to the herbicide Agent Orange, which resulted in the cause of the Veteran's death.  The Veteran's certificate of death reflects that lymphoma was the immediate cause of his death, and medical records prior to his death show that the lymphoma was diagnosed as non-Hodgkin's lymphoma.  The appellant asserts that the Veteran was exposed to herbicides while stationed in Thailand during the Vietnam Era, and during day trips from there into Vietnam, and that this exposure caused the non-Hodgkin's lymphoma, which is shown to have  ultimately caused his death.  

As stated above, a veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, and certain disease including non-Hodgkin's lymphoma will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2)(3); 38 C.F.R. §§ 3.307, 3.309.  

In this case the service personnel records do not verify that the Veteran had service in Vietnam.  There is however other evidence which indicates the Veteran's conditions of service involved duty or visitation in Vietnam.  The Veteran's military personnel records document that he was assigned to Thailand from October 31, 1965 to September 22, 1967, and from November 14, 1967, to November 13, 1970.    

There are two military pay vouchers in the file.  One from November 1965 and one from November 1969.  The November 1965 pay voucher notes that the Veteran was entitled to the combat zone income tax exclusion in November 1965.  In relevant part, it appears only Vietnam was designated as a combat zone at that time for these purposes.  See 26 U.S.C. §  112; Executive order 11216; 30 Fed. Reg. 5817.  In addition, during his lifetime the Veteran reported he served on temporary duty in Vietnam and his surviving spouse testified to his similar statements to her during his lifetime.  Taken in its entirety, this evidence reasonably supports the conclusion the Veteran served in Vietnam.  Accordingly, exposure to herbicides in service is established.

As indicated above, records from the University Medical Center and Sierra Vista Oncology, indicate that the Veteran was diagnosed with lymphoma in December 2001.  In a May 2003 note, the Veteran was found to have a low grade non-Hodgkin's lymphoma, follicular type, which originally started in his abdomen, and he developed recurrent disease in the right anterior chest region. He had been treated with chemotherapy, radiation therapy, and immunotherapy.  
In May 2003, the Veteran underwent a VA examination.  He was noted as having a history of non-Hodgkin's lymphoma which was diagnosed in 2001.  The examiner's impression was that the Veteran had cancer in numerous body locations, secondary to exposure to Agent Orange.   

The Veteran's condition falls under the presumptive diseases associated with Agent Orange exposure.  The evidence shows the Veteran was exposed to an herbicide agent during active service, and was diagnosed with lymphoma.  Accordingly, the Board finds that the Veteran had a disease presumed to be associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  The Veteran's lymphoma ultimately led to his death.  As such, entitlement to service connection for non-Hodgkin's lymphoma is established, and service connection for the cause of death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


